             Case 1:14-cr-00296-PAC Document 207 Filed 10/06/20 Page 1 of 4



                                  DOAR RIECK KALEY & MACK
                                           ATTORNEYS AT LAW
                        October 6, 2020

JOHN DOAR (1921-2014)   Davis’s motion for reconsideration is DENIED.               ASTOR BUILDING
JOHN F. KALEY
WALTER MACK             The Second Circuit’s holding in United States v.               7TH FLOOR
                                                                                     217 BROADWAY
                        Brooker, No. 19-3218-CR, 2020 WL 5739712 (2d          NEW YORK, N.Y. 10007-2911
   OF COUNSEL
JOHN JACOB RIECK, JR.   Cir. Sept. 25, 2020) does not alter this Court’s
                                                                               TELEPHONE: (212) 619·3730
JAMES J. WASSERMAN
DAVID RIVERA
                        reasoning that the 18 U.S.C. § 3553(a) factors          FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR        counsel against a sentence reduction in his case.         e-mail: firm@doarlaw.com
                                                                                  website: www.doarlaw.com
                        The Clerk of Court is directed to close the motions
                        at Dockets 205 and 206.
                                                                       September 30, 2020
                        SO ORDERED.

  By ECF Filing
  Honorable Paul A. Crotty
  United States District Judge
  500 Pearl Street
  New York, New York

                                  Re: United States v. Matthew Davis
                                      Docket No. 14 Cr. 296 (PAC)

  Dear Judge Crotty:

          I was appointed to represent the defendant in connection with the filing of a motion for a
  sentencing reduction pursuant to 18 U.S.C. 3582(c). By an Opinion & Order (the “Opinion”)
  dated September 21, 2020 (ECF # 204), this Court denied the motion. I write now to request
  reconsideration of this Court’s denial of the motion, particularly in light of the Second Circuit’s
  recent decision in United States v. Brooker (for Appellant Zullo), decided on September 25,
  2020 under USCA Docket No. 19-3218-cr.

         In ruling on the defense motion, this Court determined that Mr. Davis had exhausted his
  administrative remedies (Opinion at p. 5) and that the Mr. Davis had established “extraordinary
  and compelling reasons” based on the medically relevant grounds set forth in the Opinion.
  (Opinion at pp. 5-6). Nonetheless, the Court denied the Motion for a sentence reduction
  because, in the Court’s view, the First Step Act (“FSA”), under which Mr. Davis sought a
  sentence reduction from 20 years to 15 years, was not made to apply retroactively by Congress
  and because of the Court’s general concerns as to the specific deterrence of Mr. Davis.

          In our moving papers, we had pointed to cases where courts had determined that, while
  the sentencing changes to the FSA were not made to apply retroactively, there was enough space
  for Courts to conclude that the dramatic sentencing changes brought about by the FSA
  themselves constituted “extraordinary and compelling” reasons for the granting of a reduction in
  sentence. In the Opinion, however, this Court never reached that issue because it concluded
  simply that the FSA was not made to apply retroactively thereby not permitting this Court to
         Case 1:14-cr-00296-PAC Document 207 Filed 10/06/20 Page 2 of 4

Honorable Paul A. Crotty                          2                              September 30, 2020


consider the changes in the sentencing mandatory minimums brought about by the FSA. But our
argument was exactly that, i.e., while the FSA was not made to apply retroactively, the marked
and substantial alteration of the mandatory sentencing scheme brought about by the FSA itself
constituted an “extraordinary and compelling” reason for a sentence reduction and that the Court
did have the power to reduce a sentence notwithstanding that the FSA was not retroactive.

        The decision in Brooker indicates that our argument on this point was correct. In
Brooker, the Circuit Court determined that the authority of a District Court to reduce a sentence
under 18 U.C.C. 3582 was greater than that of the Bureau of Prisons. In Brooker, the Appellant
Zullo, who 10 years previously had been sentenced to a mandatory minimum sentence of 15
years imprisonment, sought a sentencing reduction under the FSA. Zullo argued, inter alia (like
Davis) that the sentence was unjustly long, that he (like Davis here) had shown exemplary
rehabilitation while in custody, and that he (like Davis) maintains close relationships with family
and has a support system waiting for him upon completion of his sentence. The district judge in
Brooker denied Zullo’s motion because the district judge was of the view that the Application
Note 1(D) to U.S.S.G. 1B1.13 limited the circumstances that the court could consider as a basis
for a reduction in sentence. In rejecting the district judge’s narrow view of a district court’s
authority and power, the Second Circuit held that:

               “The First Step Act freed district courts to consider the full
               slate of extraordinary and compelling reasons that an
               imprisoned person might bring before them in motions
               for compassionate release.”

Brooker, Slip Op. at p. 18. The Court went on to opine that,

               “[i}t bears remembering that compassionate release is a
               misnomer. 18 U.S.C. S3582(c)(1)(A) in fact speaks of sentence
               reductions. A district court could, for instance, reduce but not
               eliminate a defendant’s prison sentence, or end the term of
               imprisonment but impose a significant term of probation or supervised
               release in its place. Id. Beyond this, a district court’s discretion
               in this area – as in all sentencing matters – is broad.” (citations omitted).
               Brooker, Slip Op. at p. 19.

      In our respectful view, the dramatic changes to sentencing and specifically to the
mandatory minimum sentences brought about by the FSA are themselves “extraordinary and
compelling reasons” to justify a sentencing reduction in a particular case such as this. The
Opinion, however, never reached this issue because it concluded that it could not because the
FSA was not made to apply retroactively. But as we argued, and as we believe the decision in
Brooker makes clear, there are no limits to what a defendant may present and a district judge
may consider in passing on a motion for compassionate release and a sentencing reduction.

       Further, here, as was the case for the defendant n Brooker, Mr. Davis relies on his
exemplary institutional disciplinary record. And while we recognize that this Court’s own
independent views are important and controlling, we also are mindful of Judge Forrest’s
expressed sense that Ruben Davis, another person in the conspiracy who was far more culpable
         Case 1:14-cr-00296-PAC Document 207 Filed 10/06/20 Page 3 of 4

Honorable Paul A. Crotty                         3                             September 30, 2020


than Mr. Matthew Davis and who also had a significant criminal past, received a sentence of 19
years. The irony, and we think the unfairness of that disparity, was not lost on Judge Forrest
who had the benefit of seeing and hearing Mr. Davis’ own words of remorse at sentencing, all of
which is reflected in Mr. Davis’ sentencing transcript.

         Going back to the decision in Brooker, the Second Circuit, in language applicable here,
also recognized that the arguments made by Zullo (and in our view those made by Davis)
“interact with the present coronavirus pandemic, which courts around the country, including in
this circuit, have used as a justification for granting some sentence reduction motions.”
(citations omitted). Brooker, Slip Op. at p. 20. Our point simply is this: To the extent that this
Court was of the view that it lacked the authority and power to consider a sentence reduction
because the FSA was not retroactive, the Court does have such authority and power.

        Our point further is that a reduction in sentence from the mandatory 20 years imposed
under the previous sentencing regime to a sentence of 15 years under the now-reduced FSA
mandatory minimum, not only is permissible but it is required by notions of fairness. Why
should one defendant be sentenced to a mandatory 20 years the day before the enactment of the
FSA and another defendant be sentenced one day after enactment of the FSA to a mandatory
sentence of 15 years for the same or similar conduct? As we noted in our reply submission,
other judges in this Circuit and around the country have come to the conclusion that the lack of
retroactivity in the FSA does not prohibit sentencing reductions in cases where, as here, the FSA
has altered the mandatory minimum sentences for certain offenses. See cases cited in our Reply
submission dated August 17, 2020 (ECF # 199) at pp. 12-14. None of those cases considered the
lack of retroactivity in the FSA to be a bar to reducing a sentence. On the contrary, the judges in
those cases saw the dramatic reductions in mandatory minimum sentences for certain offenses
under the FSA themselves as “extraordinary and compelling reasons” requiring a sentencing
reduction if we were to have a system of imposing just punishments.

       Judge Dearie’s thoughtful and analytic opinion in United States v. Haynes, (E.D.N.Y.
April 20, 2020) 2020 WL 1941478 is particularly instructive and was somewhat of a preview for
the decision in Brooker. In Haynes, Judge Dearie held that the changes in the FSA to the
previous mandatory minimum sentencing regime – in that case the 924(c) “stacking” provisions
under prior law – themselves constituted “extraordinary and compelling reasons” warranting a
reduction in a defendant’s sentence. That is not much different from the stacking of the old pre-
FSA mandatory 10-year add-on when the Government files a prior felony offender information
(pursuant to 21 U.S.C. S 851) and thereby doubles the mandatory minimum sentence in a
narcotics prosecution brought under 21 U.S.C 841(b)(1)(A) from ten years to twenty. That was
reduced under the FSA from a mandatory additional term of ten years was reduced to an
additional mandatory term of five years. Judge Dearie’s logic is sound and applies equally here.

        Finally, we understand that this Court in the Opinion expressed concerns about the need
for deterrence given Mr. Davis’ past criminal conduct. But that is the point. It is criminal
conduct that is past. Mr. Davis has done well in prison under difficult pandemic circumstances.
He has family who will support him when he is released. He has accepted responsibility for his
offense and he is motivated to succeed lawfully, as expressed in his letter to Judge Forrest,
which she praised as among the best she had received in her years on the bench. A reduction in
sentence from 20 years to 15 years will not lessen the strong deterrent effect of the many years
         Case 1:14-cr-00296-PAC Document 207 Filed 10/06/20 Page 4 of 4

Honorable Paul A. Crotty                        4                             September 30, 2020


that Mr. Davis will be spending in prison for his offense in this case. And a reduction in Mr.
Davis’ sentence at this time to 15 years would be an act of justice given the new and reduced
mandatory minimum sentences provided for in the FSA, which this Court plainly has the
authority and power to impose, and which, in our view, would be a sound and compassionate
exercise of this Court’s discretion.

       Thank you for Your Honor’s consideration of this request for reconsideration of the
Court’s Opinion & Order.

                                                    Respectfully submitted,

                                                           /s/
                                                    John F. Kaley



cc: AUSA Abigail Kurland
    (Via ECF filing and email)
